SULLIVAN, Judge,
concurring.
The State's amended information, upon which it will try Boles for conspiracy, alleges in both specifications that the overt acts included seeking and obtaining the very cocaine which constituted the basis of the dealing charge in Delaware County. If these were the only overt acts which could underpin the conspiracy charge, I would dissent. I would, in such circumstance, hold that acquittal of the dealing charge precludes, in light of double jeopardy considerations, trial upon the conspiracy as charged.
In this regard, there is Indiana precedent which has rejected a "same transaction" test in favor of an "identity of offenses test." Elmore v. State (1978) 269 Ind. 532, 382 N.E.2d 893. Nevertheless, our Supreme Court recently has refused to apply the "identity of offenses" test in situations where the conduct "is continuous in its purpose and objective [because it] is deemed to be a single uninterrupted transaction". Mahone v. State (1989) Ind., 541 N.E.2d 278, 280 (quoting Eddy v. State (1986) Ind., 496 N.E.2d 24, 28). Double jeopardy considerations are applicable to such situations.
Be that as it may, the amended conspiracy charge alleges that Boles and Jones travelled to Muncie (from Madison County) in a vehicle for the purpose of dealing. The overt act involving vehicular travel from one county to another for the purpose of dealing may suffice for a conspiracy conviction without regard to whether or not Boles and Jones actually obtained and possessed the cocaine involved in Delaware County.
For this reason I join in the majority's statement that "[wle ... are not convinced that in the conspiracy trial the State will necessarily be proving the same conduct *275relied upon in the previous trial for dealing." Opinion at 278. In this sense, our case is similar to United States v. Feliz (1992) -- U.S. --, 112 S.Ct. 1377, 118 L.Ed.2d 25. In Feliz, as here, overt acts were alleged which were not the subject of the earlier prosecution. In Feliz only two of nine overt acts were involved in the previous conviction.
I digress from the majority, however, in its conclusion that Grady v. Corbin (1990) 495 U.S. 508, 110 S.Ct. 2084, 109 L.Ed.2d 548, retains no viability as to conspiracy prosecutions following conviction or acquittal of the substantive offense which was the object of the conspiracy. Although not a conspiracy case, in Grady the only two acts alleged with reference to the homicide and assault prosecutions were the subject of two earlier guilty pleas, ie., (1) driving while intoxicated and (2) failing to keep to the right of the highway median. There was no additional acts which would have independently supported the homicide and assault charges. Grady thus differs from Feliz and our case. I would adhere to the view of Grady enunciated by Judge Newman in his separate concurrence in United States v. Calderone (1990) 2d Cir., 917 F.2d 717, vacated, (1992) -- U.S. --, 112 S.Ct. 1657, 118 L.Ed.2d 381. He concluded that Grady bars a subsequent prosecution only if previously prosecuted conduct is essential to prove the conspiracy and its overt acts. Thus, if different overt acts are alleged and can be proved, a conspiracy conviction might properly lie.
If proof of an overt act or acts were merely an evidentiary means of establishing the agreement itself, a far different question would be posed. In such cireum-stance the overt act, whether or not previously prosecuted as a separate felony, would not bring into play double jeopardy prohibitions. This is the clear message which may be drawn from rejection of the "same evidence" test not only in United States v. Felix, supra, Dowling v. United States (1990) 493 U.S. 342, 110 S.Ct. 668, 107 L.Ed.2d 708, and Huddleston v. United States (1988) 485 U.S. 681, 108 S.Ct. 1496, 99 L.Ed.2d 771, but rejected as well in Grady v. Corbin itself. The fact remains, however, that the overt acts involved in a conspiracy charge in Indiana are not merely a matter of evidence. The overt act or acts are an essential element of the crime itself. Therefore, double jeopardy implications are present when the only overt act alleged in the conspiracy charge has been the subject of a previous conviction or acquittal.
There is no need or value in utilizing United States v. Feliz, supra, as the basis for affirmance of the denial of the motion to dismiss. The holding here is justified by reliance: upon long-standing Indiana case law. So long as an overt act is alleged and may be proved separate and apart from other overt acts which may have been the subject of previous prosecution, it is of no moment that the alleged conspirator has been convicted of the felony which is the focus of the agreement. It is the agreement which forms the essence of the crime. It is not essential that the object or purpose of the conspiracy be fulfilled. Concepcion v. State (1991) Ind., 567 N.E.2d 784. It is in this sense that our courts have held that double jeopardy considerations do not prevent convictions for both the underlying felony and the conspiracy to commit it. As noted, however, when the matter of an overt act, as an essential element of the conspiracy, becomes involved and has been previously prosecuted, double jeopardy prevents dual convictions.